       Case 1:17-cv-01519-BAM Document 47 Filed 03/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    ELVIS VENABLE,                                   Case No. 1:17-cv-01519-BAM (PC)
12                       Plaintiff,                    ORDER RESETTING TELEPHONIC
                                                       STATUS CONFERENCE
13           v.
14    PATEL,                                           Date: May 18, 2021
                                                       Time: 9:30 a.m.
15                       Defendant.
                                                       ORDER VACATING WRIT OF HABEAS
16                                                     CORPUS AD TESTIFICANDUM
                                                       DIRECTING PRODUCTION OF INMATE
17
                                                       ELVIS VENABLE, CDCR #P-32015
18                                                     (ECF No. 46)

19                                                     ORDER DIRECTING CLERK’S OFFICE TO
                                                       SERVE ORDER BY E-MAIL ON KERN
20                                                     VALLEY STATE PRISON
21

22          Plaintiff Elvis Venable (“Plaintiff”) is a state prisoner proceeding pro se and in forma

23   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

24   Plaintiff’s claim against Defendant Patel for nominal, compensatory, and punitive damages

25   resulting from Defendant Patel’s alleged violation of Plaintiff’s Eighth Amendment rights. All

26   parties have consented to Magistrate Judge jurisdiction. (ECF No. 44.)

27          A telephonic status conference in this matter is currently scheduled on April 15, 2021 at

28   9:30 a.m. The Court has been informed that Kern Valley State Prison, where Plaintiff is currently
                                                       1
       Case 1:17-cv-01519-BAM Document 47 Filed 03/23/21 Page 2 of 2


 1   housed, cannot accommodate his appearance on this date. In light of this information, the Court

 2   finds that the telephonic status conference will be continued to May 18, 2021, at 9:30 a.m.

 3          In addition, on March 16, 2021, the Court issued a writ of habeas corpus ad testificandum

 4   directing the production of Plaintiff Elvis Venable, inmate, CDCR #P-32015, for the April 15,

 5   2021 telephonic status conference, as a witness on his own behalf in this matter. (ECF No. 46.)

 6   As the Court has reset the telephonic status conference for May 18, 2021, at 9:30 a.m., the

 7   transportation writ for Inmate Venable shall be vacated.

 8          Accordingly, it is HEREBY ORDERED that:

 9      1. The telephonic status conference set for April 15, 2021, at 9:30 a.m. is RESET for May

10          18, 2021, at 9:30 a.m. before the undersigned in Courtroom 8 (BAM);

11      2. The parties shall appear telephonically (via Zoom);

12      3. Defense counsel shall contact Courtroom Deputy, Esther Valdez, at (559) 499-5788 or

13          evaldez@caed.uscourts.gov for the Zoom dial-in information for all parties;

14      4. Defense counsel is required to arrange for Plaintiff’s participation by contacting the

15          Litigation Coordinator at the institution where Plaintiff is housed;

16      5. The writ of habeas corpus ad testificandum directing the production of Elvis Venable,

17          inmate, CDCR #P-32015, issued on March 16, 2021, (ECF No. 46), is VACATED;

18      6. The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

19          Coordinator at Kern Valley State Prison, and on the Litigation Coordinator of any other

20          institution(s) which require this information; and
21      7. The Court will issue an amended transportation writ for Plaintiff’s telephonic appearance

22          in due course.

23
     IT IS SO ORDERED.
24

25      Dated:     March 23, 2021                               /s/ Barbara   A. McAuliffe          _
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       2
